DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on 06/08/2021 with respect to independent claim 1 regarding the new amendments to independent claim 1 have been considered but since the amendments contain new amended subject matter, which has not been examined prior, arguments regarding the new amended subject matter will not be addressed for the sake of brevity, however how the prior art reads on the amended subject matter in the claims is addressed in the rejection in the current office action found below.

Applicant’s arguments, see page 6, second paragraph, filed 06/08/2021, with respect to claim 14 have been fully considered and are persuasive.  The rejection of claim 14 has been withdrawn. 

Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive. The applicant has argued of claim 1 on page 7, third paragraph of prior art Hansen et al “sensors 44 do not connect to any circuit board”.

The examiner respectfully disagrees with the applicant’s position. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the applicant has not considered what the combination of Hansen et al in view of Baldwin further in view of Zhong et al teaches. Because Zhong et al invention allows a connection with any drive ICs and the printed circuit board and because Baldwin invention allows the processor 802 to control the imager 808 and the voltage to the liquid crystal light valve electrode layers 214 and 216, would allow the first image sensor 808 to be connected with the processor 802 and the any drive ICs of the circuit board to achieve driving of the liquid crystal molecules, both the first image sensor 808 and the liquid crystal light valve are connected with the same circuit board with drive ICs.

The applicant further argues of claim 1 on page 7, last paragraph “Baldwin does not remedy the deficiencies of Hanson”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Again the applicant has not considered what the combination of Hansen et al in view of Baldwin further in view of Zhong et al teaches, see above.

The applicant further argues of claim 1 on page 8, second paragraph “Zhong is silent about any connection relationship between the sensor and the circuit board, and, therefore does not disclose, teach or suggest the above-recited features of amended claim 1”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Again the applicant has not considered what the combination of Hansen et al in view of Baldwin further in view of Zhong et al teaches, see above.

The examiner objections to claim 8 have been withdrawn in view of the amendments the applicant made in response on 06/08/2021.

Dependent claims 2 – 6 and 10 - 13 are not allowable for being dependent on independent claim 1 which is not allowable for the reasons discussed above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 4 and 9 - 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al US Publication No. 2016/0037077 in view of Baldwin US Patent No. 9,057,896 further in view of Zhong et al US Publication No. 2016/0252768.

Regarding claim 1 Hansen et al discloses of Fig. 1, of applicant’s a dual camera assembly (paragraph 0037 dual cameras 56 and 58) comprising: a first camera lens and a second camera lens (paragraph 0034 a first camera lens 42 and a second 

Hansen et al discloses a method of imaging with two cameras connected to a controller where polarized input light is received to the imager of one of the cameras but does not expressively disclose a liquid crystal light valve and a polarizer which are on a side, which is close to the camera lens, of the sensor, and a circuit board connected with the liquid crystal light valve, wherein the circuit board is configured to drive liquid crystal molecules in the liquid crystal light valve to rotate, wherein the polarizer is on a side, which is close to the first sensor, of the liquid crystal light valve, wherein the first sensor is connected with the circuit board, both the first sensor and the liquid crystal light valve are connected with the same circuit board;

Baldwin teaches a method of placing a polarization liquid crystals device can be in between the camera image sensor and the cameras lens. Baldwin teaches of Fig. 1 -4b, of applicant’s a liquid crystal light valve and a polarizer which are on a side, which is close to the first camera lens, of the first sensor, wherein the polarizer is on a side, which is close to the first sensor, of the liquid crystal light valve (column 6, line 53 – 67 of a polarization device comprising the layer of liquid crystals 410 and the polarization layer 420, the polarization device can be in between the camera image sensor 406 and the cameras lens 408. Column 4, line 32 – 72 to column 5, line 1 – 7 the entering light 230 enters the plurality of liquid crystals 212 that are twisted, due to their default/initial configuration/state. The twist of the crystals causes the light to twist correspondingly. In this example, the crystals have a 90 degree twist (e.g., clockwise, as shown in FIG. 2B). As such, when the light comes out from the crystals, the light has become twisted in orientation by 90 degrees (e.g., clockwise) as it passes through the other electrode layer 214. The light can then be polarized by the polarization layer 220. Column 3, line 10 – 15 the liquid crystal can flow like a liquid, its molecules can be oriented in a crystal-like way such that a liquid crystal light valve 410 and a polarizer layer 420 which are on a side, which is close to the camera lens 408, of the sensor 406, wherein the polarizer layer 420 is on a side, which is close to the sensor 406, of the liquid crystal light valve 410, and liquid crystal molecules 212 in the liquid crystal light valve 410 are rotatable by twisting);

Baldwin further teaches of applicant’s further comprising a circuit connected with 

Therefore, it would have been obvious to one of ordinary skill in the art before the 

Hansen et al in view of Baldwin teach a method of imaging with two cameras connected to a controller where polarized input light is received to the imager of one of the cameras and a method of placing a polarization liquid crystals device can be in between the camera image sensor and the cameras lens but do not expressively disclose and a circuit board connected with the liquid crystal light valve, wherein the circuit board is configured to drive liquid crystal molecules in the liquid crystal light valve to rotate, connections with the circuit board;

Zhong et al teaches a method of connecting a printed circuit board and drive IC’s to achieve driving of the liquid crystal molecules to rotate. Zhong et al teaches of applicant’s a circuit board connected with the liquid crystal light valve, wherein the circuit board is configured to drive the liquid crystal molecules in the liquid crystal light valve to rotate, connections with the circuit board (paragraph 0005 in a stage of assembling process, the drive ICs and the printed circuit board are combined, and therefore connected, to achieve driving of the liquid crystal molecules to rotate such that a printed circuit board is connected with the liquid crystal light valve in order to achieve 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Hansen et al in a manner similar to Zhong et al. Doing so would result improving Hansen et al invention in a similar way as Zhong et al – namely the ability to provide a method of connecting a printed circuit board and drive IC’s to achieve driving of the liquid crystal molecules to rotate, in Zhong et al invention, to the two camera device that is controlled to polarized light is imaged by a single imager behind a lens in Hansen et al invention, where in combination, because Zhong et al invention allows a connection with any drive ICs and the printed circuit board and because Baldwin invention allows the processor 802 to control the imager 808 and the voltage to the liquid crystal light valve electrode layers 214 and 216, would allow the first image sensor 808 to be connected with the processor 802 and the any drive ICs of the circuit board to achieve driving of the liquid crystal molecules, both the first image sensor 808 and the liquid crystal light valve are connected with the same circuit board with drive ICs).

Regarding claim 2 the combination of Hansen et al in view of Baldwin further in view of Zhong et al further teaches of applicant’s wherein the liquid crystal light valve and the polarizer are between the first camera lens and the first sensor (Hansen et al in paragraph 0034 a first sensor 44 configured for receiving light that has passed through the first camera lens 42. Baldwin in column 6, line 53 – 67 of a polarization device 

Regarding claim 3 the combination of Hansen et al in view of Baldwin further in view of Zhong et al further teaches of applicant’s wherein the liquid crystal light valve and the polarizer are on a side, which is away from the first sensor, of the first camera lens (Hansen et al in paragraph 0034 a first sensor 44 configured for receiving light that has passed through the first camera lens 42. Baldwin in column 6, line 53 – 67 of a polarization device comprising the layer of liquid crystals 410 and the polarization layer 420, the polarization device can be in between the camera image sensor 406 and the cameras lens 408 such that the liquid crystal light valve 410 and the polarizer420  are on a side, which is away from the first sensor 406, of the first camera lens 408).

Regarding claim 4 the combination of Hansen et al in view of Baldwin further in view of Zhong et al further teaches of applicant’s wherein the liquid crystal light valve is on a side, which is away from the first sensor, of the first camera lens, and the polarizer is between the first camera lens and the first sensor (Hansen et al in paragraph 0034 a first sensor 44 configured for receiving light that has passed through the first camera lens 42. Baldwin in column 6, line 53 – 67 of a polarization device comprising the layer of liquid crystals 410 and the polarization layer 420, the polarization device can be in between the camera image sensor 406 and the cameras lens 408 such that the liquid 

Regarding claim 9 the combination of Hansen et al in view of Baldwin further in view of Zhong et al further teaches of applicant’s further comprising a second sensor configured for receiving light that has passed through the second camera lens, wherein the light that has passed through the second camera lens does not pass through the liquid crystal light valve and the polarizer (Hansen et al in paragraph 0034 a first and second sensor 44 configured for receiving light that has passed through the first and second camera lens 42. Paragraph 0037 of the two cameras 56 and 58, one polarizer which are on a side, of say camera 56, such that camera 58 ha no polarizer and does not polarize the input light on to the imager 44 of camera 58. Baldwin in column 6, line 53 – 67 of a polarization device comprising the layer of liquid crystals 410 and the polarization layer 420, the polarization device can be in between the camera image sensor 406 and the cameras lens 408 such that a second sensor 44 configured for receiving light that has passed through the second camera lens 42, wherein the light that has passed through the second camera lens 42 does not pass through the liquid crystal light valve 410 and the polarizer 420 because camera 58 ha no polarizer and does not polarize the input light on to the imager 44 of camera 58).

Regarding claim 10 of the combination of Hansen et al in view of Baldwin further in view of Zhong et al, Baldwin further teaches of applicant’s wherein the liquid crystal 

Regarding claim 11 of applicant’s wherein each of the first electrode layer and the second electrode layer is a planar electrode. Claim 11 is rejected for the reasons found in rejected claim 10 above where of the combination of Hansen et al in view of Baldwin further in view of Zhong et al, Baldwin teaches in column 4, line 38 – 50 each of the first electrode layer 216 and the second electrode layer 214 is a planar electrode).

Regarding claim 12 of the combination of Hansen et al in view of Baldwin further in view of Zhong et al, Hansen et al further teaches of applicant’s an electronic apparatus, comprising the dual camera assembly (paragraph 0030 imaging system 20 has a dual camera 56 and 58 assembly).

s 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al US Publication No. 2016/0037077 in view of Baldwin US Patent No. 9,057,896 further in view of Zhong et al US Publication No. 2016/0252768 as applied to claim 1 above, and further in view of Udaka et al US Publication No. 2004/0012753.

Regarding claim 5 the combination of Hansen et al in view of Baldwin further in view of Zhong et al teaches a method of imaging with two cameras where polarized input light is received to the imager of one of the cameras where a polarization liquid crystals device can be in between the camera image sensor and the cameras lens but do not expressively teach further comprising an infrared filter on the side, which is close to the first camera lens, of the first sensor;

Udaka et al teaches a method of placing an infrared filer close to an imager. Udaka et al teaches of Fig. 1, of applicant’s further comprising an infrared filter on the side, which is close to the first camera lens, of the first sensor (paragraph 0084 lens group 51, the infrared cut-off filter 55a, and the CCD imaging element 55c are contained in the CCD package 55 such that an infrared filter 55a is on the side, which is close to the first camera lens 51, of the first sensor 55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Hansen et al in a manner similar to Udaka et al. Doing so would result improving Hansen et al invention in a similar way as Udaka et al – namely the ability to provide a method of placing an infrared filer close to an imager, in Udaka et al invention, to the two camera device where polarized light is imaged by a single imager behind a lens in 

Regarding claim 6 the combination of Hansen et al in view of Baldwin further in view of Zhong et al and still further in view of Udaka et al teaches of applicant’s wherein the polarizer is between the liquid crystal light valve and the infrared filter (Baldwin in column 6, line 53 – 67 of a polarization device comprising the layer of liquid crystals 410 and the polarization layer 420, the polarization device can be in between the camera image sensor 406 and the cameras lens 408. Udaka et al in paragraph 0084 lens group 51, the infrared cut-off filter 55a, and the CCD imaging element 55c are contained in the CCD package 55 such that the polarizer 420 is between the liquid crystal light valve 410 and the infrared filter 55a where the infrared cut-off filter 55a and the CCD imaging element 55c are contained in the CCD package 55).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al US Publication No. 2016/0037077 in view of Baldwin US Patent No. 9,057,896 and further in view of Zhong et al US Publication No. 2016/0252768 as applied to claim 1 above, and further in view of Gardner et al US Publication No. 2017/0110051.

Regarding claim 13 the combination of Hansen et al in view of Baldwin further in view of Zhong et al teaches of applicant’s wherein the circuit board comprises a connector, and the circuit board is connected (Hansen et al in paragraph 0037 dual cameras 56 and 58 and (paragraph 0053) controller 50 is any mechanism or collection of mechanisms responsible for manipulation of data and communication of signals 

The combination of Hansen et al in view of Baldwin further in view of Zhong et al teaches a method of imaging with two cameras that is controlled to polarized input light is received to the imager of one of the cameras where a polarization liquid crystals device can be in between the camera image sensor and the cameras lens and where connecting a printed circuit board and drive IC’s and are therefore somehow connected to drive of the liquid crystal molecules to rotate but do not expressively teach further comprising a main control circuit, and the circuit board is connected with the main control circuit via the connector;

Gardner et al teaches a method of connecting a control processor to circuit boards. Gardner et al teaches of Fig. 1 – 5, of applicant’s further comprising a main control circuit, and the circuit board is connected with the main control circuit by the .

Allowable Subject Matter

Claims 14 – 19 are allowed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696